Citation Nr: 1316048	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  01-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disability.

4.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserve, with active duty from August 1984 to December 1984, and from November 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This appeal was previously before the Board in January 2010 and April 2012, when the claims were remanded to the RO via the Appeals Management Center (AMC) for additional development.  The case is now returned to the Board for further appellate consideration.

In the April 2012 remand, the Board noted that the issues of whether new and material evidence had been received to reopen previously denied claims of service connection for hypertension and vision loss had been raised, but had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board did not therefore have jurisdiction over them, and they were referred to the AOJ for appropriate action.  Review of the claims file, to include records maintained as part of the electronic Virtual VA system, did not indicate any action has yet been taken.  The claims are again referred.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a September 2009 personal hearing before a Veterans Law Judge (VLJ), held via videoconference from the RO.  The presiding VLJ is no longer employed by the Board.  The law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

The Veteran was informed that the VLJ who presided over his hearing and issued the two prior decisions on his appeal was no longer available, and he was offered the opportunity for a new Board hearing in April 2013 correspondence.

That same month, the Veteran stated that he did wish to appear before a VLJ for a new hearing, and he elected a videoconference hearing from the RO.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a new Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


